Case 2:18-cv-07241-CAS-PLA Document 81 Filed 10/06/20 Page 1 of 3 Page ID #:1171




   1 PAUL R. KIESEL (State Bar No. 119854)
      kiesel@kiesel.law
   2 MARIANA A. MCCONNELL (State Bar No. 273225)
      mcconnell@kiesel.law
   3 NICO L. BRANCOLINI (State Bar No. 318237)
      brancolini@kiesel.law
   4 KIESEL LAW LLP
     8648 Wilshire Boulevard
   5 Beverly Hills, California 90211
     Telephone: (310) 854-4444
   6 Facsimile: (310) 854-0812
   7 NEVILLE L. JOHNSON (State Bar No. 66329)
      njohnson@jjllplaw.com
   8 DANIEL B. LIFSCHITZ (State Bar No. 285068)
      dlifschitz@jjllplaw.com
   9 JOHNSON & JOHNSON LLP
  10 439 North Canon Drive, Suite 200
     Beverly Hills, California 90210
  11 Telephone:  (310) 975-1080
     Facsimile: (310) 975-1095
  12 Attorneys for Plaintiff and the Class
  13
  14                       UNITED STATES DISTRICT COURT
  15         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  16 KEVIN RISTO, on behalf of himself and        CASE NO. 2:18-CV-07241-CAS-PLA
     all others similarly situated,
  17                                              CLASS ACTION
                   Plaintiff,
  18                                              NOTICE OF RULING AT
            v.                                    OCTOBER 5, 2020 FURTHER
  19                                              SCHEDULING CONFERENCE
     SCREEN ACTORS GUILD-AMERICAN
  20 FEDERATION OF TELEVISION AND
     RADIO ARTISTS, a Delaware
  21 corporation; AMERICAN FEDERATION
     OF MUSICIANS OF THE UNITED
  22 STATES AND CANADA, a California
     nonprofit corporation; RAYMOND M.
  23 HAIR, JR, an individual, as Trustee of the
     AFM and SAG-AFTRA Intellectual
  24 Property Rights Distribution Fund; TINO
     GAGLIARDI, an individual, as Trustee of
  25 the AFM and SAG-AFTRA Intellectual
     Property Rights Distribution Fund;
  26 DUNCAN CRABTREE-IRELAND, an
     individual, as Trustee of the AFM and
  27 SAG-AFTRA Intellectual Property Rights
     Distribution Fund; STEFANIE TAUB, an
  28 individual, as Trustee of the AFM and

                                                      NOTICE OF RULING AT OCTOBER 5, 2020
                                                       FURTHER SCHEDULING CONFERENCE
Case 2:18-cv-07241-CAS-PLA Document 81 Filed 10/06/20 Page 2 of 3 Page ID #:1172




   1 SAG-AFTRA Intellectual Property Rights
     Distribution Fund; JON JOYCE, an
   2 individual, as Trustee of the AFM and
     SAG-AFTRA Intellectual Property Rights
   3 Distribution Fund; BRUCE BOUTON, an
     individual, as Trustee of the AFM and
   4 SAG-AFTRA Intellectual Property Rights
     Distribution Fund; and DOE
   5 DEFENDANTS 1-10,
   6              Defendants.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     NOTICE OF RULING AT OCTOBER 5, 2020
                                                      FURTHER SCHEDULING CONFERENCE
Case 2:18-cv-07241-CAS-PLA Document 81 Filed 10/06/20 Page 3 of 3 Page ID #:1173




   1        TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2        PLEASE TAKE NOTICE that at the October 5, 2020 Further Scheduling
   3 Conference, the Court made the following rulings:
   4            The parties are ordered to meet and confer and submit a pre-trial and
   5              trial schedule, pursuant to Federal Rule of Civil Procedure 26(f) and
   6              Local Rule 26-1, by Oct. 15, 2020.
   7            Pursuant to Fed. R. Civ. P. 16(b), the Court set a Further Scheduling
   8              Conference on Oct. 19, 2020 at 11:00 a.m.
   9
  10 DATED: October 6, 2020             KIESEL LAW LLP
  11
  12
                                        By: /s/ Mariana A. McConnell
  13                                        Paul R. Kiesel
                                            Mariana A. McConnell
  14
                                            Nico L. Brancolini
  15                                        KIESEL LAW LLP
  16
                                            Neville L. Johnson
  17                                        Daniel Lifschitz
                                            JOHNSON & JOHNSON LLP
  18                                        Attorneys for Plaintiff and the Class
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              1          NOTICE OF RULING AT OCTOBER 5, 2020
                                                          FURTHER SCHEDULING CONFERENCE
